215 F.2d 101
FRENCHv.CASAUDOUMECQ.
No. 13823.
United States Court of Appeals, Ninth Circuit.
August 9, 1954.

O. T. Gilbank, Shirley M. Hufstedler, Los Angeles, Cal., for appellant.
Charles A. Thomasset, Los Angeles, Cal., for appellee.
Before STEPHENS and FEE, Circuit Judges, and McCORMICK, District Judge.
PER CURIAM.


1
This appeal arises out of proceedings following a petition for agricultural composition and extension under Section 75 of the Bankruptcy Act of 1938, Title 11 U.S.C.A. § 203. The point at issue is whether the bankruptcy court was authorized to sell real property if the debtor has failed to refinance himself within three years and no reappraisement or determination by the court of the property's value has been made.


2
The trial court in its opinion, D.C., 108 F.Supp. 431, discusses the seeming ambiguities in the Act and holds that the reappraisement or court fixed value of the property is necessary and that a sale without either and without affording the debtor the opportunity to buy is invalid. The authorities are cited and analyzed in the opinion.


3
We approve the opinion and the order of the district court is


4
Affirmed.